Citation Nr: 1300213	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  04-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to in-service exposure to herbicides, or as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for small vessel disease, claimed as due to in-service exposure to herbicides, or as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for multiple eye disabilities, claimed as due to in-service exposure to herbicides, or as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to February 1972.  The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the Vietnam Era. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of May 2003 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The first action denied the Veteran's claim for service connection for miscellaneous eye disabilities. The second rating action denied entitlement to service connection for small vessel disease and hyperlipidemia, and it also found that the Veteran had not submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hypertension. 

In August 2007, the Board remanded the eye issue for the purpose of obtaining additional evidence with respect to that claim.  This issue was subsequently merged with the other issues then on appeal, and all issues were forwarded to the Board for review.

In March 2011, the Board issued a Decision/Remand that found that the Veteran had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for hypertension.  The Board also denied the Veteran's request for entitlement to service connection for hyperlipidemia.  The reopened issue, along with the issues involving small vessel disease and various eye disorders, were then remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence.  In October 2011, the Board remanded the Veteran's claims a second time to ensure compliance with its prior remand instructions, and to secure additional medical records.  The Veteran's claims folder has since been returned to the Board for further appellate review.  While the Veteran had requested a Board hearing, he informed VA in August 2010 that he wished to cancel the hearing.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal another time.  However, for reasons explained immediately below a remand is necessary for further evidentiary development. 

Agent Orange exposure

As noted above, the Veteran's service records demonstrate that he served within the Republic of Vietnam from September 13, 1970 to September 12, 1971.  See the Veteran's DD-214.  Based on this Vietnam service, the Veteran is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).

Although the Veteran has almost exclusively asserted that his current hypertension disability, his small vessel disease, and his eye disabilities were caused or aggravated by his service-connected type II diabetes mellitus, the Veteran's representative has recently asserted that each of these disabilities may actually be directly related to the Veteran's presumed in-service herbicide exposure.  See the September 2011 Appellant's Brief, page 3.  Indeed, the Veteran's representative referenced two medical studies [which are not currently on file] that allegedly suggest that a relationship may exist between disabilities such as vasculopathy, retinopathy and hypertension, and Agent Orange exposure.  

The Veteran has been diagnosed with hypertension, small vessel disease and multiple eye disorders to include pseudophakia, cataracts, dry eyes, retinal scarring and detachment, ptosis, hypertensive retinopathy and glaucoma suspect.  He has not been diagnosed at any time with diabetic retinopathy.  The Board notes that none of these disabilities are presumed to be related to in-service herbicide exposure under the provisions of 38 C.F.R. § 3.307 and § 3.309(e).  Crucially however, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   Fed. Cir. 1994).  The Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

Although there are multiple medical opinions already of record addressing the etiology of the Veteran's hypertension, small vessel disease, and eye disabilities, no medical examiner has addressed whether a relationship exists between these disabilities and the Veteran's presumed in-service exposure to herbicides.  The Board is prohibited from exercising its own independent judgment to resolve such medical questions of etiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991).  

On remand, the agency of original jurisdiction (AOJ) should attempt to obtain the medical treatise evidence referenced by the Veteran's representative in his  September 2011 Appellant's Brief.  If such evidence cannot be accessed, the Veteran should be invited to submit any articles or evidence that may serve to support his contentions that his claimed disabilities were caused by his presumed Agent Orange exposure, to include these cited treatise reports.  Upon receipt of such evidence, the AOJ should schedule the Veteran for updated VA examinations so that the etiology of the Veteran's claimed disabilities may be addressed again, to include whether any disability may be causally related to the Veteran's presumed exposure to herbicides.

Additional medical clarification

With respect to the Veteran's small vessel disease in particular, the Board notes that the Veteran was originally diagnosed with small vessel disease by Dr. R.H. upon review of an MRI showing possible ischemic changes in the Veteran's brain in 2002.  Indeed, Dr. R.H. indicated in an August 14, 2002 report that the Veteran's brain MRI demonstrated the presence of "small vessel disease" secondary to hypertension and diabetes mellitus.  This opinion was confirmed by Dr. G.J.S. in a January 16, 2003 report.  Subsequently, in March 2007, Dr. K.W. similarly agreed with Dr. G.J.S.'s assessment.  See the March 29, 2007 report of Dr. K.W.  Because each of these doctors failed to support their findings with supportive clinical rationale, the Board requested that additional etiological opinions be obtained from the VA.  

A June 2011 VA examiner reviewed the Veteran's record and, upon examination of the Veteran, appeared to diagnose the Veteran with hypertensive small vessel disease.  The examiner ruled out diabetic small vessel disease based on a finding that the Veteran does not have diabetic small vessel retinopathy of the eyes.  After reading the June 2011 VA examiner's report and his subsequent report in November 2011, it is unclear to the Board whether small vessel disease exists as a systemic disability with a common etiology, or whether different forms of the disease can exist separately from each other in the heart, brain or extremities with different etiologies.  As noted above, the three private physicians linking the Veteran's small vessel disease to diabetes and hypertension based their findings on abnormalities of the Veteran's brain noted on an August 2002 MRI, and not on the presence or absence of diabetic retinopathy of the eyes.  Notably, the June 2011 VA examiner did not comment upon the Veteran's August 2002 MRI of the brain or the subsequent observations of the three private physicians in his June 2011 VA examination report, or in his subsequent November 2011 report.  On remand, the VA examiner should specifically identify if the Veteran has a small vessel disease, and if so, whether that disease is systemic with a common etiology or whether it exists separately in the brain, heart, or extremities.  Etiological opinions as to any diagnosed disease with supportive rationale should also be obtained, and the August 2002 MRI results and the opinions of the above-referenced doctors should be addressed.  

Stegall concerns

In its October 2011 remand, the Board instructed the AOJ to obtain a second opinion from a VA eye examiner, Dr. A.W., who previously evaluated the Veteran's eye disabilities in June 2011.  The Board indicated that this opinion should not invoke the phrase "without resort to speculation" without explaining the basis for the opinion.  Indeed, Dr. A.W. noted in June 2011 that he could not determine whether the Veteran's cataracts are secondary to his service-connected type II diabetes mellitus or to aging and offered little by way of clinical explanation.  See Dr. A.W.'s June 2011 VA examination report, page 4.  In compliance with the Board's October 2011 remand instructions, Dr. A.W. reviewed the Veteran's claims folder again in November 2011 and issued another etiological opinion.  Crucially however, Dr. A.W. in large part repeated his prior June 2011 findings word for word, to include his finding that he cannot determine whether the Veteran's cataracts are caused or aggravated by his type II diabetes without resort to speculation.  See Dr. A.W.'s November 9, 2011 report.  

As such, there is noncompliance with the Board's October 2011 remand instructions, and a new examination and opinion is required to assess the etiology of the Veteran's cataracts.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Board adds that in addition to cataracts, the Veteran has been diagnosed with hypertensive retinopathy, pseudophakia, ptosis, dry eyes, retinal scarring with detachment, and glaucoma suspect.  A recent VA treatment report dated in June 2012 indicates that the Veteran has complained of increased burning and tearing of the eyes during the last few months, with symptoms worsening when he watches TV or uses the computer.  As part of the treatment plan, the Veteran was instructed to control his blood sugar.  See the Veteran's June 18, 2012 VA Eye Follow-Up Examination Report by Dr. R. K. [located in the Veteran's electronic claims folder,   maintained as part of the Virtual VA system].  On remand, each of the Veteran's eye disabilities should be reevaluated to determine if any have been aggravated by service-connected type II diabetes.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his claimed hypertension, small vessel disease and eye disabilities.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO/AMC should specifically obtain the Veteran's relevant updated VA treatment records dating from June 2012.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder and if there are no additional records, this should be documented in the record.

3.  The RO/AMC should also attempt to obtain the medical treatise evidence referenced by the Veteran's representative in his September 2011 Appellant's Brief, and associate such evidence with the Veteran's claims folder.  If this is not possible, the RO/AMC should contact the Veteran and his representative and invite them to submit any articles or evidence, to include the articles noted in the September 2011 Brief, that may serve to support the Veteran's contentions that his presumed exposure to Agent Orange in Vietnam caused or contributed to the development of any of his claimed disabilities.  
4.  The RO/AMC should then forward the claims folder to the same VA examiner, located at the VA Gainesville Medical Center, who provided the June 2, 2011 Compensation and Pension Examination (Hypertension) Medical Opinion and completed the and November 15, 2011 Disability Benefits Questionnaire.  If the original examiner is not available, the claims folder should be forwarded to another qualified medical practitioner.  

The examiner's report must specifically reflect that the claims folder was reviewed.  After review of the record and the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to his military service, to include his presumed in-service exposure to Agent Orange.  In formulating this opinion, the examiner's attention is directed to the medical treatise evidence referenced by the Veteran's representative in his September 2011 Brief on page 3.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused by, or has been aggravated beyond its normal progression by his service-connected diabetes, to include any and all of the Veteran's diabetes medications.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.


A complete rationale for each opinion should be provided. 

With respect to the Veteran's "small vessel disease," the VA examiner should specify whether the Veteran currently has small vessel disease of any kind, and if so, identify whether that disease is systemic with a common etiology or whether it exists as separate disease entities in the brain, heart, or extremities.   

In particular, the examiner should review the August 2002 MRI report showing possible ischemic changes and early demyelinating process in the Veteran's brain, as well as the three subsequent opinions of Dr. R.H. [August 2002], G.J.S. [January 2003] and K.W. [March 2007], linking the Veteran's small vessel disease to diabetes mellitus and hypertension.  The examiner should discuss the these findings in light of the Veteran's brain MRI and his or her own observations and review of the record, and determine whether it is as likely as not that the Veteran has any small vessel disease, systemic or otherwise, that was caused by, or aggravated beyond its normal progression by his diabetes, to include medications prescribed therefore.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's small vessel disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.


The examiner should also determine whether it is likely as not that the Veteran has a small vessel disease that is related to his military service, to include his presumed in-service exposure to Agent Orange.  Again, the examiner's attention is directed to the medical treatise evidence referenced by the Veteran's representative on page 3 of his September 2011 Brief in formulating his or her opinion.  A complete rationale for each opinion should be provided.  

If the examiner feels that another examination is warranted in order to provide the requested opinions, then one should be scheduled.

5.  The RO/AMC should also schedule the Veteran for an updated VA eye examination.  The Veteran's complete claims folder and a copy of this REMAND should be forward to a VA examiner other than Dr. A.W., who provided the June 2, 2011, Compensation and Pension Examination (Eye) Medical Opinion and the subsequent November 9, 2011 medical assessment.

As above, the examiner's report must specifically reflect that the claims folder was reviewed.  Additionally, since some of the Veteran's medical records are located only in the Veteran's electronic claims folder, the RO/AMC must ensure the VA examiner has access, either through the Virtual VA eFolder or via paper copy, to a relevant VA treatment report, an eye follow-up exam, dated June 18, 2012, which indicates that the Veteran complained of increased burning and tearing of the eyes during the last few months, with symptoms worsening when he watches TV or uses the computer.  As part of the treatment plan, the Veteran was instructed to control his blood sugar.  See the Veteran's June 18, 2012 VA Eye Follow-Up Examination Report by Dr. R. K. [located in the Veteran's electronic claims folder, maintained as part of the Virtual VA system].  

After review of the Veteran's medical records, and upon examination of the Veteran's eyes, the VA examiner should clarify each of the Veteran's diagnoses, to include pseudophakia, cataracts, dry eye, ptosis, hypertensive retinopathy, retinal scars and detachment, and glaucoma suspect, if present.  As to each diagnosed eye disability, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such disability is related to his military service, to include his presumed in-service exposure to Agent Orange.  In formulating this opinion, the examiner's attention is directed to medical treatise evidence referenced by the Veteran's representative on page 3 in his September 2011 Brief.

The examiner should also provide an opinion as to whether it is as likely as not that the Veteran has any eye disability that was caused by, or aggravated beyond its normal progression by his diabetes, to include medication prescribed therefore.  

When assessing the Veteran's cataracts in particular, the examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As above, a complete rationale for each opinion should be provided.  A report should be prepared and associated with the Veteran's claims folder.

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review all the evidence of record, to include all updated VA treatment reports that have been associated exclusively with the Veteran's electronic claims folder, and readjudicate the Veteran's service-connection claims on both a direct and secondary basis.  If the Veteran's claims are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


